Citation Nr: 1505425	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-23 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board/BVA) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which reopened the Veteran's previously denied claim for service connection for a skin condition, but denied it on the merits.

The Veteran was first denied service connection for a skin condition in an October 2007 rating decision.  He took no further action until June 2009, when he again filed a claim for service connection for a skin condition.  This claim was denied in September 2009 on the basis that no new and material evidence had been received to reopen the claim.  He filed this claim again in February 2010, and was denied July 2010 on the basis that no new and material evidence had been received.  He then filed this claim yet again in August 2010, and was denied in the July 2011 rating decision on appeal.

Generally, any communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a notice of disagreement (NOD), and special wording not required.  VA is liberal in determining what constitutes a NOD.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  However, while a liberal standard is applied in determining whether a communication constitutes a NOD, the communication in question must at least refer to the rating decision in question and be in terms that can be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review.  38 C.F.R. § 20.201;  Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  The Veteran's February 2010 and August 2010 submissions do not meet this standard, as neither references nor expresses disagreement with an earlier rating decision denying the claim, and neither expresses a desire for appellate review.  Therefore, the September 2009 and July 2010 rating decisions are final, as a timely NOD was not filed in response to either decision.   
A portion of the Veteran's records are contained in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's claims should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a skin disability was most recently denied in a July 2010 rating decision, and the Veteran did not file a timely NOD in response to this denial.

2.  Additional evidence received since that July 2010 rating decision denying service connection for a skin disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision denying service connection for a skin disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  New and material evidence has been received since the July 2010 decision to reopen this claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit being decided on appeal.  Therefore, any errors in the duties to notify or assist were harmless.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Although the RO has adjudicated the issue on the merits in the July 2011 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

The Veteran's claim for service connection for a skin disability was initially denied in October 2007 on the basis that evidence did not demonstrate that such a condition began in service or was otherwise caused by service.  The most recent July 2010 rating decision found that no new and material evidence had been received to indicate that a skin condition began in service or was otherwise caused by service.  As discussed above, the Veteran did not appeal this decision, and it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

Additional evidence has been received since the July 2010 rating decision, which includes medical treatise information supporting a link between trichloroethylene (TCE) and skin rashes, and a link between perchloroethylene (PCE) and dermatitis.  This evidence is new, as it was not part of the record at the time of the July 2010 denial.  It is also material.  VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957 to 1987, specifically, that two on-base water-supply systems were contaminated with TCE and PCE. Therefore, when viewed with the earlier evidence of the Veteran's currently diagnosed skin conditions and his periods of service at Camp Lejeune, this treatise evidence addresses the previously unestablished element of a nexus between service and the current disability.

As new and material evidence has been received, the claim for service connection for a skin disability is reopened.  However, as discussed below, further development is warranted prior to adjudicating the claim on the merits.


ORDER

The claim for service connection for a skin disability is reopened; the appeal is granted to this extent only.


REMAND

In February 2010, the Veteran reported that he was treated for a skin condition at the VA Medical Center (VAMC) in Ft. Wayne, Indiana, between 1971 and 1973.  A Report of Contact dated June 2010 shows that the RO contacted this facility in search of the identified records, but a voicemail banner indicated that the relevant department was not taking messages at that time.  There is no indication that further efforts were made to obtain these records.  Attempts to verify and obtain these records must be made before adjudicating the Veteran's claim. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Ft. Wayne VAMC in Indiana for the period from 1971 through 1973 and associate them with the claims file.  All efforts to obtain these records, as well as any negative responses to the request, should be documented in the claims file.  If the records cannot be obtained, notify the Veteran.

2.  Then readjudicate this claim for service connection for a skin disability in light of this and all other additional evidence, including any additional development that may be warranted.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


